Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement entered October 29th, 2021 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rigsby et al (US 2006/0189387) in view of On et al (US 2013/0280463).


Claim 1: The combination of Rigsby & On teaches a removable cover for an electronic gaming machine having one or more external surfaces (Rigsby Abstract), comprising: 
a printable film for positioning over the external surfaces of the electronic gaming machine, the printable film comprising one or more integrated sensors configured to detect one or more conditions of the electronic gaming system (Rigsby Figure 4a-4b; Paragraph [0042]; Element 64); and 
a flexible multi-layer film covering the printable film (On Paragraph [0005]; Figures 1B, 3A).  
Rigsby teach the invention including a printable film for use with a gaming machine as presented above.  While Rigsby is arguably silent regarding the inclusion of a flexible multi-layer film covering the printable film, On teaches this feature in an analogous invention (On Paragraph [0005]; Figures 1B, 3A).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have included the additional multilayer films covering the printable film in order to provide the expected and predictable result of protecting content printed on the printable film from degradation and/or possible contamination issues associate with vinyl as taught by On (On Paragraph [0083]).

Claim 2: The combination of Rigsby & On teaches the removable cover of claim 1, wherein the multi-layer film further comprises an adhesive layer arranged to secure the flexible multi-layer film and printable film to the external surface of the electronic gaming machine (Rigsby Figure 4a-4b; Paragraph [0030] & On Paragraph [0005]).  

Claim 3:  The combination of Rigsby & On teach the removable cover of claim 1, wherein the removable cover is shaped to correspond with a shape of at least a portion of the external surface of the electronic gaming machine (Rigsby Figures 1, 4b;).  

Claim 4:  The combination of Rigsby & On teach the removable cover of claim 1, wherein the printable film is configured to be imprinted with one or more of graphics, patterns, colors, text, or a combination thereof (Rigsby Paragraph [0042]; & On Figure 2a, 2b).  

Claim 5:  The combination of Rigsby & On teach the removable cover of claim 4, wherein the one or more of graphics, patterns, colors, or text, is configured to dynamically change to display different information in response to a change in graphics or light effects on an underlying component of the electronic gaming machine (Rigsby Paragraph [0042], [0044]; & On Figure 2a, 2b; Paragraph [0076]).  

Claim 6:  The combination of Rigsby & On teach the removable cover of claim 5, wherein the component is one of a light source or a digital display (Rigsby Paragraph [0042], [0044]; & On Figure 2a, 2b).  

Claim 7:  The combination of Rigsby & On teach the removable cover of claim 1, wherein the flexible multi-layer film comprises a vinyl layer is made of a calendared vinyl or a cast vinyl material (On Paragraph [0083]).  

Claim 8:  The combination of Rigsby & On teach the removable cover of claim 1, wherein the printable layer is made of a plastic material (Rigsby Paragraph [0042]; & On Paragraphs [0080], [0089]). 
 
Claim 9:  The combination of Rigsby & On teach the removable cover of claim 1, wherein the cover comprises a semi-translucent layer (Rigsby Paragraph [0042]; & On Figure 5B, 10A; Element 521).  

Claim 10:  The combination of Rigsby & On teach the removable cover of claim 1, wherein the cover comprises a plurality of sections such wherein each section is configured to be individually removable or to envelope one or more physically separate units (Rigsby Abstract; Paragraph [0030]; & On Paragraphs [0045], [0078]).  

Claim 11:  The combination of Rigsby & On teach the removable cover of claim 1, wherein the external surfaces is constructed of one or more of a plastic, a metal, a wood, a laminate, a coated surface, or a combination thereof (Rigsby Figure 4b; & On Figure 1B; Paragraphs [0041], [0077]).  

Claim 12:  The combination of Rigsby & On teach the removable cover of claim 1, wherein the removable cover is subjected to heating, stretching, sealing, or a combination thereof to secure the removable cover to the external surfaces (Rigsby Paragraph [0030]; & On Paragraph [0083], [0102]).  

Claim 13:  The combination of Rigsby & On teach the removable cover of claim 1, wherein the flexible multi-layer film is removably arranged around at least a portion of the external surfaces of the electronic gaming machine such that the flexible multi-layer film is flush with the external surfaces of the electronic gaming machine (Rigsby Figures 1, 4b; & On Figure 1B, 2A, 2B, 3A, 3B; Paragraph [0076]).  

Claim 14:  The combination of Rigsby & On teach the removable cover of claim 1, further comprising one or more sensors to detect one or more conditions associated with the electronic gaming machine, a gaming environment, the cover, or a combination thereof (Rigsby Abstract; Figure 4a-4b; Paragraph [0042]; Element 64).  

Claim 15:  The combination of Rigsby & On teach the removable cover of claim 14, further comprising one or more circuits connected to the one or more sensors to communicate data corresponding to the one or more conditions to a processor of the electronic gaming machine, a remote computing device, or a combination thereof (Rigsby Abstract; Figure 4a-4b; Paragraph [0042]; Element 68).  

Claim 16:  The combination of Rigsby & On teach the removable cover of claim 1, wherein the condition of the electronic gaming system tampering, enhanced game play features, a status of the covering, player vital signs, environmental conditions, and a status of the electronic gaming machine (-player inputs registered as external pressure against the body of the gaming machine describe both environmental conditions and the status of the covering- Rigsby Abstract; Figure 4a-4b; Paragraph [0042]; Element 68).  

Claim 21: The combination of Rigsby & On a removable cover for an electronic gaming machine having one or more external surfaces, comprising: 
a flexible printable film for positioning over the external surfaces of the electronic gaming machine (Rigsby Paragraph [0042]; Element 64 & On Paragraph [0044]); 
a flexible vinyl film covering the printable film (On Paragraph [0005]; Figures 1B, 3A); and 
a circuit comprising one or more conductive traces printed on the printable film and configured to provide a signal in response to a trigger event (Rigsby Paragraph [0040]; Element 68 & On Paragraph [0088]).  
Rigsby teach the invention including a printable film for use with a gaming machine as presented above.  While Rigsby is arguably silent regarding the inclusion of a flexible multi-layer film covering the printable film, On teaches this feature in an analogous invention (On Paragraphs [0005], [0088]; Figures 1B, 3A).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have included the additional multilayer films covering the printable film in order to provide the expected and predictable result of protecting content printed on the printable film from degradation and/or possible contamination issues associate with vinyl as taught by On (On Paragraph [0083]).

Claim 22:  The combination of Rigsby & On teach the removable cover of claim 21, wherein the trigger event is a user input (On Paragraph [0088]).  


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rigsby et al (US 2006/0189387) in view of On et al (US 2013/0280463) as applied to at least claims 1-16, 21, and 22  above, and further in view of Law et al (US 2011/0236577).

Claim 17:  The combination of Rigsby, On, & Law teach a method of applying a removable covering to an electronic gaming machine (Rigsby Abstract), comprising:
 positioning a first cover comprising a printable layer of vinyl material over a first surface of the external surfaces of the electronic gaming machine (Rigsby Figure 4a-4b; Paragraph [0042]; Element 64 & On Figure 5A, 5B; Element 524; Paragraph [0083]); and 
positioning a second cover comprising a hydro dipped film over a second surface of the external surfaces of the electronic gaming machine (Rigsby Paragraph [0030]; & Law Paragraphs [0004], [0006]).  
The combination of Rigsby & On teaches the invention including the application of various graphic films to electronic devices as cited herein above.  While the combination of Rigsby & On is silent regarding the manufacturing process used to apply the film as hydro dipping, the analogous prior art of Law teaches that hydro dipping is one of the most prevalent methods to apply graphics onto parts (Law Paragraph [0004]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the earliest effective priority date of the claimed invention to have utilize the recognized prevalent method of hydro-dipping as taught by Law to apply the graphic films of Rigsby & On because such would have provided the known advantage of allowing the application of graphics onto complex geometries as taught by Law (Law Paragraphs [0004]).

Claim 18:  The combination of Rigsby, On, & Law teach the method of claim 17, further comprising laminating the layer of vinyl material (On Figures 5A, 5B; Paragraphs [0053], [0064]).  

Claim 19:  The combination of Rigsby, On, & Law teach the method of claim 17, wherein the transferring includes heating, stretching and sealing the layer of vinyl material (Rigsby Paragraph [0030]; & On Paragraph [0083], [0102]).  

Claim 20:  The combination of Rigsby, On, & Law teach the method of claim 17, wherein the transferring includes adding an adhesive layer between the layer of vinyl material and the electronic gaming machine (Rigsby Paragraph [0030] & On Figures 1A, 1B; Elm 22).  

Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rigsby et al (US 2006/0189387) in view of On et al (US 2013/0280463) as applied to at least claims 1-16, 21, and 22  above, and further in view of Shimabukuro et al et al (US 2010/0160016).

Claim 23: The combination of Rigsby, On, & Shimabukuro teaches the removable cover of claim 21, wherein the circuit includes a piezoelectric switch (Shimabukuro [0083]).
		The combination of Rigsby & On teaches the invention including the application of various circuits and touch screens as cited herein above.  While the combination of Rigsby & On is silent regarding the use of a piezoelectric switch, in an analogous invention Shimabukuro teaches this feature was a known element in gaming devices (Shimabukuro [0083]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the earliest effective priority date of the claimed invention to have utilize a piezoelectric switch as taught by Shimabukuro in the invention Rigsby & On because such would have provided the known and expected advantage of providing the ability to simulate the haptic feedback of actual switches as taught by Shimabukuro (Shimabukuro [0083]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.E.M/
Examiner, Art Unit 3715
/DAVID L LEWIS/
Supervisory Patent Examiner, Art Unit 3715